Citation Nr: 0026864	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  94-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from June 1962 to 
February 1967 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision in 
which the RO denied service connection for a respiratory 
disorder, claimed as lung problems.


REMAND

Appellate review of the claims folder shows that the veteran 
requested a hearing in a June 1998 correspondence; there was 
no indication as to what type of hearing the veteran wanted.  
No action was ever taken with respect to the veteran's 
request.  Against this background, the Board sent a letter to 
the veteran dated September 11, 2000, to clarify what type of 
hearing he wanted.  The veteran was advised that if he did 
not respond to the letter, it would be assumed that he wanted 
to have a hearing at the RO before a member of the Board.  In 
a response received at the Board in September 2000, the 
veteran indicated that he wanted to have a hearing before a 
member of the Board at the RO.  He further requested that his 
hearing be conducted at the Wilmington, Delaware RO as it is 
closer to his place of residence than is the Newark, New 
Jersey RO.  The Board notes that the veteran's appeal has 
been processed through the Newark, New Jersey RO.

As such, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
schedule a hearing for the veteran before 
a member of the Board at the Wilmington, 
Delaware RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

No action is required of the appellant until he receives 
further notice from the RO.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


